DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-4, and 6-8 is/are pending.

Examiner’s Note
Claims 3 and 4 have been rejected under USC 101, but not USC 103.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes a claim limitation that does not use the word “means,” but is nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “acquisition unit configured to” “determination unit configured to” and “analysis unit configured to” in claim(s) 1-7. 
Claim limitation “acquisition/determination/analysis unit” has been interpreted under 35 U.S.C. 112(f), because it uses a generic placeholder “acquisition/determination/analysis unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  “acquisition/determination/analysis unit” are not a structure but merely a substitute for the term “means” as it does not recite any affirmative structure but rather a function to be accomplished.
Since the claim limitation invokes 35 U.S.C. 112(f), claim(s) 1- 7 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation treated under 35 U.S.C. 112(f), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-4, and 6-8 is/are rejected under 35 U.S.C. § 101 because the claimed inventions are directed to a judicial exception (i.e., a law of nature, a 
	
Claim(s) 1-4 and 6-7 is/are drawn to a system, and 8 is drawn to a method.  These are a machine, and process, respectively, which are statutory categories of invention.  Thus, the claim(s) fall(s) in two of the four statutory categories of invention.  
(§ 101 Subject Matter Eligibility, Step 1: YES)
Regarding Claim 1, and 7-8, they are directed to a judicial exception.  It is directed to a series of steps of customer behavior analysis comprising acquiring approach information, determining stock out status, and analyzing customer behavior, (7: and outputting information). These steps include a commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing or sales activities or behavior; business relations), and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which is a certain method of organizing human activity and thus an abstract idea. Abstract ideas are a judicial exception. This identified abstract idea is not integrated into an identified practical application. It is not integrated into an identified practical application because, mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. See MPEP §2106.05(f).  Further, generally linking the use of a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application. See MPEP §2106.05(h). Thus, the claim is directed to a judicial exception.

	
Claim 1, and 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element(s) of “acquisition/analysis/determination unit, (7:output device, sensor)”, do(es) not amount to more than generally linking the use of a judicial exception, an abstract idea, to a particular technological environment, which is “acquisition/analysis/determination unit, (7:output device, sensor)”. As explained in  HYPERLINK "https://rdms-mpep-vip.uspto.gov/RDMS/MPEP/current#/current/ch2100_d29a1b_139db_e0.html"MPEP § 2106.05 (h), when determining whether a claim recites significantly more than a judicial exception, a consideration is whether the additional elements amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. The Supreme Court explains, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). 

Claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Although the elements in the claim do not specifically designate hardware or additional elements, it is evident from the specification that the function of the computer implemented method is performed by generic computer technologies including “acquisition/analysis/determination unit, output device, sensor”. However, claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the 
Claim 1, and 7-8 recites the abstract idea of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing or sales activities or behavior; business relations),  and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), limited to a particular technological environment (“acquisition/analysis/determination unit, (7:output device, sensor)”), as in FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016). 
In FairWarning, specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, is a limitation that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception; because, this requirement merely limits the claims to the computer field, i.e., to execution on a generic 
Specifying that the abstract idea of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing or sales activities or behavior; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) relates to execution in a computer environment, is a limitation merely indicating a field of use or technological environment in which to apply a judicial exception; because, this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer: (generic computer component), as in FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016). 
Although the additional elements do limit the use of the abstract idea, this type of limitation merely confines the use of the abstract idea to a particular technological environment, “acquisition/analysis/determination unit, (7: output device, sensor)”, and thus fails to add an inventive concept to the claims. The elements in combination do not amount to significantly more because indicating a field of use or technological environment in which to apply a judicial exception does not amount to significantly more than the exception itself. The claim does not recite additional elements that amount to significantly more than the judicial exception. Thus, the additional elements of the claim do not amount to significantly more. 


Dependent claim(s) 2-4 and 6 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. The dependent claims are directed to further details of performing abstract functions of the independent claims and are themselves directed to abstract ideas which include, certain methods of organizing human activity. The abstract functions and abstract ideas are not integrated into an identified practical application just by using a computer or linking to a particular technological environment. See MPEP §2106.05(f) & §2106.05(h). These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, and 6-8 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Tuchman, (U.S. Pub. No. US 2007/0138268 A1), hereinafter Tuchman, in view of Mascorro, (U.S. Pub. No. US 2016/014488 A1), hereinafter Mascorro.
Regarding claim 1, Tuchman teaches
an approach information acquisition unit configured to acquire approach 5information indicating whether or not a person has approached a shelf on which a plurality of goods are displayed;, (Para. 76, The customer moves toward the home electronics section and approaches the DVD player display. VERA responds by updating the customer's position on the map), a determination unit configured to and  10an analysis unit configured to perform behavior analysis of the person on the basis of the approach information and the stockout information, (Para. 14, tracking of customer in-store behaviors, recommendation of product based on what is in -stock or out-of-stock, Para. 76, When the customer stops in proximity of the DVD player display, VERA reads the passive RFID shelf tags and transmits that information to the event manager 136 (FIG. 1B)).  
Tuchman teaches all of the elements of the current invention except determine as stockout information a position of a stockout item which is out of stock among the plurality of goods displayed on the shelf and a stockout of the stockout item.
Mascorro teaches 
determine as stockout information a position of a stockout item which is out of stock among the plurality of goods displayed on the shelf and a stockout of the stockout item;, (Para. 64, The images may be processed either on computer center 4 or on the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the approach analysis of Tuchman to incorporate the stockout assessment of of Mascorro. Doing so would assess inventory on the display structure (See Para. 64 Mascorro).

System Claim 7, and Method claim 8 correspond to the method claimed in claim 1, and therefore claim limitations, including amended claim language, are similarly rejected under the same rationale used above, as being un-patentable.
Regarding Claim 7, Tuchman teaches acquisition and determination unit, (Para. 88, In embodiments, one or more component of the VERA system are loaded into memory 506 and executed by the processing unit 504 from system memory 506), analysis unit, (Para. 88, can be accessed by processing unit 504), analysis device, (Para. 13, device comprising: (a) means to input alphanumeric data and to transmit that data to a network, (b) means to transmit and receive voice communications with a remote specialized sales agent, and (c) means to receive video or photographic information such as product information. Further, embodiments of the present invention comprise means associated with the portable wireless communications device to identify the customer; means for scanning information associated with a product and to transmit that information via the network; a database containing information associated with the customer; means to identify the position of the customer in the store and to associate that location with products and services located in the vicinity; and means to and an output43 device, (Clm 8, and an output device), and wherein the output device includes an output generation unit configured to generate output information on the basis of the stockout information acquired from the behavior analysis device and analysis results of the behavior analysis device, (Para. 92, computing device 500 also includes input and output connections, interfaces and peripheral devices 512, such as a graphical user interface, Para. 46, system coordinates storage of customer interaction data into the visit experience database 142 that is generated from interactions outside the retail facility, such as on the retailer's or manufacturer's website).

Regarding claim 6 
Tuchman further teaches 
Sensors configured to determine approach of a person to the shelf as the approach information, (Para. 55, As the customer moves through the store and scans barcodes or triggers RFID sensors).

Claim(s) 2 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Tuchman, (U.S. Pub. No. US 2007/0138268 A1), hereinafter Tuchman, in view of Mascorro, (U.S. Pub. No. US 2016/0114488 A1), hereinafter Mascorro, and further in view of Tanigawa, (U.S. Pub. No. US 2015/0206188 A1), hereinafter Tanigawa.

Neither Tuchman nore Mascorro teach, but Tanigawa teaches the approach information includes information on an approach position 15indicating a position at which a hand of the person has approached in the shelf, and the analysis unit is further configured to perform behavior analysis of the person on the basis of the stockout information of one of the plurality of goods corresponding to the approach position,  (Para. 62, On the other hand, a customer may approach a product shelf, pick up an item from the product shelf, and examine the item in front of the product shelf. When the time counted from when the customer reaches out his or her hand to the item to pick it up becomes equal to a predetermined period of time, the item presentation is performed),
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the approach analysis of Tuchman to incorporate the hand analysis of Tanigawa. Doing so would assess when the customer reaches out his or her hand to the item to pick it up (See Para. 62 Tanigawa).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIERA J FLETCHER whose telephone number is (571)272-6509.  The examiner can normally be reached on M-Th/F 7:30a-5:30p (Alternate Fridays).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.J.F./           Examiner, Art Unit 3623              
/MATTHEW S GART/           Supervisory Patent Examiner, Art Unit 3623